DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On Page 6, lines 29-30, “the second magnetic components 2” should be changed to “the second magnetic component 21”; and
Page 7, lines 1-2, “the first magnetic component 13 13 and” should be changed to “the first magnetic component 13 and”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “ultrasonic component for emitting ultrasonic waves” in Claim 1; “driving component for driving the ultrasonic component to move to change a direction of the ultrasonic waves” in Claim 1; “heating component for heating the outer casing” in Claim 7; “transmitting component for sending at least the examination information in a wireless manner” in Claim 9; and “forming a protective film on the probe body having been cleaned by a probe protection component” in Claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The following claim limitations have no corresponding structure described in the specification that performs the claimed function: “ultrasonic component for emitting ultrasonic waves” in Claim 1; and “transmitting component for sending at least the examination information in a wireless manner” in Claim 9. The limitation “ultrasonic component” also appears in Claims 2, 5, and 13.
The claim limitation “driving component for driving the ultrasonic component to move to change a direction of the ultrasonic waves” in Claim 1 has the following corresponding structure described in the original specification that performs the claimed function: Page 5, lines 13-25, “…the driving component includes an eccentric 11 and a rotating mechanism 12 that drives rotation of the eccentric 11…”. However, the original specification fails to describe written description for the structure of the “rotating mechanism”. The limitation “driving component” also appears in Claims 2, 5, and 13.
The claim limitation “heating component for heating the outer casing” in Claim 7 has the following corresponding structure described in the original specification that performs the claimed function: Page 8, lines 1-9. Therefore, the “heating component” has been interpreted as corresponding to a heating wire and equivalents thereof.
The claim limitation “forming a protective film on the probe body having been cleaned by a probe protection component” in Claim 15 has the following corresponding structure described in the original specification that performs the claimed function: Page 9, lines 15-30 and Page 10, lines 1-23. Therefore, the “probe protection component” has been interpreted as two rotating wheels and/or a cleaning device comprising a hydraulic sprayer and an ultraviolet light capable of forming a protective film on the probe body, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the ultrasonic component" in line 6 and line 7. There is insufficient antecedent basis for this limitation in the claim. Claim 13 does not recite “an ultrasonic component” before recites as “the ultrasonic component” in line 6 and line 7. Clarification is required.
Claim 13 recites the limitation "the driving component" in line 6. There is insufficient antecedent basis for this limitation in the claim. Claim 13 does not recite “a driving component” before recites as “the driving component” in line 6. Clarification is required.

Claim limitation “ultrasonic component for emitting ultrasonic waves” in Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to describe written description for the structure of the “ultrasonic component”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The limitation “ultrasonic component” also appears in Claims 2, 5, and 13. For examination purposes, it is assumed that the “ultrasonic component” corresponds to an ultrasound transducer and equivalents thereof.
Claim limitation “driving component for driving the ultrasonic component to move to change a direction of the ultrasonic waves” in Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or 
Claim limitation “transmitting component for sending at least the examination information in a wireless manner” in Claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to describe written description for the structure of the “transmitting component”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, it is assumed that the “transmitting component” corresponds to a transmission circuit and equivalents thereof.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 2003/0181788 A1, with publication date 09/25/2003, hereinafter Yokoi) in view of Ueno et al. (US 5,377,682, with issue date 01/03/1995, hereinafter Ueno).

Regarding Claim 1, Yokoi discloses (Figs. 5A, 8A, 8B, 9A, and 9B) an ultrasonic probe assembly comprising: a handle (capsule recovery tool 86) and a probe body (capsule-type medical device 83) separable from the handle (86) (see, e.g., Abstract, lines 1-3, “A capsule-type medical device comprises a capsule main unit having functions for being inserted into the body cavity and performing medical acts such as taking images” and Para. [0135], lines 1-4, “the capsule-type medical device 83 is arranged so as to be recovered by a capsule recovery tool 86 inserted into a treatment tool insertion channel 85 of an endoscope 84”, where the capsule-type medical device 83 performs medical acts within the body cavity independently, and the capsule recovery tool 86 retrieves the capsule-type medical device 83 from within the body cavity by way of magnetic force, therefore the two components are separable from one another); wherein 
the handle (86) is configured to control movement of the probe body (83) in a body of an examinee (see, e.g., Para. [0137], lines 1-7, “The capsule recovery tool 86 is formed as a flexible rod, with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip thereof. The capsule recovery tool 86 also has a recessed portion 89 formed such that the spiral portion 37 of the capsule main unit 83A does not get in the way after the capsule-type medical device 83 is captured by the magnet 88”);
the probe body (83) comprises an ultrasonic component (i.e., interpreted under 35 USC 112(f) as corresponding to an ultrasound transducer and equivalents thereof) (ultrasonic unit 74) for emitting ultrasonic waves to the body of the examinee and receiving reflected ultrasonic waves to generate see, e.g., Para. [0125], lines 1-5, “the capsule-type medical device comprises an ultrasonic unit 74 capable of examinations in the capsule main unit. The ultrasonic unit 74 is configured of an unshown ultrasonic probe for transmitting and receiving ultrasonic waves”, where it is implicit that an ultrasound transducer would be required within the the ultrasonic unit 74 of the disclosed ultrasound probe to perform the disclosed transmitting/receiving of ultrasonic waves).
Yokoi does not disclose that the probe body further comprises a driving component (i.e., interpreted under 35 USC 112(f) as corresponding to a motor/rotator and eccentric, and equivalents thereof) for driving the ultrasonic component to move to change a direction of the ultrasonic waves emitted by the ultrasonic component.
However, in the same field of endeavor of ultrasound probes, Ueno discloses (Figs. 34-38) an ultrasonic probe assembly (see, e.g., Col. 35, lines 38-63, where an ultrasonic diagnostic apparatus comprising an ultrasonic probe is disclosed), wherein the probe body (ultrasonic probe 901) comprises: 
an ultrasonic component (i.e., interpreted under 35 USC 112(f) as corresponding to an ultrasound transducer and equivalents thereof) (peripheral direction ultrasonic transducer 921, transducer holder 924, forward direction ultrasonic transducer 928) for emitting ultrasonic waves to the body of the examinee (see, e.g., Col. 37, lines 35-60, “The peripheral direction ultrasonic transducer 921 generates an ultrasonic wave … The ultrasonic wave transmitted from the peripheral direction ultrasonic transducer 921 propagates within the propagation medium provided within the space 931 and is reflected by the mirror 922 to the direction perpendicular to the axis of the ultrasonic probe 901 (peripheral direction) so as to be outputted from the opening of the rotator 920 and directed toward the wall of the blood vessel”) and receiving reflected ultrasonic waves to generate see, e.g., Col. 38, lines 1-3, “The ultrasonic wave reflected on the blood vessel walls is received by the peripheral direction ultrasonic transducer 921”); and 
a driving component (i.e., interpreted under 35 USC 112(f) as corresponding to a motor/rotator and eccentric, and equivalents thereof) (rotator 920, eccentric shaft 923) for driving the ultrasonic component (921, 924, 928) to move to change a direction of the ultrasonic waves emitted by the ultrasonic component (921, 924, 928) (see, e.g., Col. 38, lines 16-20, “the rotator 920 rotates the eccentric shaft 923 positioned at its tip portion, whereby the transducer holder 924 performs the sectoral scanning operation through the groove 959 engaged with the eccentric shaft 923”, where the eccentric shaft 923 is connected to the transducer holder 924, and where the rotating operation of the eccentric shaft 923 caused by the rotator 920 moves the transducer holder 924 and therefore changes the direction of the ultrasonic waves emitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe assembly of Yokoi by including that the probe body comprises a driving component (i.e., interpreted under 35 USC 112(f) as corresponding to a motor/rotator and eccentric, and equivalents thereof) for driving the ultrasonic component to move to change a direction of the ultrasonic waves emitted by the ultrasonic component, as disclosed by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to properly emit and receive the desired ultrasonic waves during operation, and to improve the accuracy of the scanning operations, as recognized by Ueno (see, e.g., Col. 37, lines 5-68 and Col. 38, lines 1-61). 

Regarding Claim 2, combined Yokoi and Ueno (hereinafter Modified Yokoi) discloses the ultrasonic probe assembly set forth above. Yokoi does not disclose wherein the driving component 
However, Ueno discloses (Figs. 34-38) wherein the driving component (rotator 920, eccentric shaft 923 within the ultrasonic probe 901) comprises an eccentric (eccentric shaft 923) and a rotating mechanism (rotator 920) that drives rotation of the eccentric (923) (see, e.g., Col. 38, lines 16-18, “the rotator 920 rotates the eccentric shaft 923 positioned at its tip portion”), and the ultrasonic component (peripheral direction ultrasonic transducer 921, transducer holder 924, forward direction ultrasonic transducer 928) is coupled to the eccentric (923) (see, e.g., Col. 36, lines 24-26, “924 designates a transducer holder having a groove 959 engaged with the contact surface of the eccentric shaft 923”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe assembly of Modified Yokoi by including that the driving component comprises an eccentric and a rotating mechanism that drives rotation of the eccentric, and that the ultrasonic component is coupled to the eccentric, as disclosed by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to properly emit and receive the desired ultrasonic waves during operation, and to improve the accuracy of the scanning operations, as recognized by Ueno (see, e.g., Col. 37, lines 5-68 and Col. 38, lines 1-61). 

Regarding Claim 3, Modified Yokoi discloses the ultrasonic probe assembly set forth above, Yokoi further disclosing (Figs. 8A, 8B, 9A, and 9B) wherein the probe body (capsule-type medical device 83) further comprises a first magnetic component (magnet 36) (see, e.g., Para. [0134], lines 1-3, “The capsule-type medical device 83 shown in FIG. 8B has the magnet 36 provided parallel to the longitudinal center axis 38 of the capsule main unit 83A”); 
capsule recovery tool 86) comprises a second magnetic component (magnet 88) (see, e.g., Para. [0137], lines 1-3, “The capsule recovery tool 86 is formed as a flexible rod, with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip”) that cooperates with the first magnetic component (36), and a repulsive force or attractive force can be generated between the first magnetic component (36) and the second magnetic component (88) (see, e.g., Para. [0137], lines 1-7, “The capsule recovery tool 86 is formed… with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip thereof. The capsule recovery tool 86 also has a recessed portion 89 formed such that the spiral portion 37 of the capsule main unit 83A does not get in the way after the capsule-type medical device 83 is captured by the magnet 88” and Fig. 9A, where the magnet 36 within the capsule-type medical device 83 is shown to be attracted to the magnet 88 within the capsule recovery tool 86, which generates a connection between the capsule-type medical device 83 and the capsule recovery tool 86; also see, e.g., Para. [0020], lines 1-6, “the capsule-type medical device according to the present embodiment comprises: a capsule main unit provided with functions for performing medical acts such as examination, therapy, and/or treatment; a magnet provided to the capsule main unit, for magnetically acting upon an external magnet outside of the subject”).

Regarding Claim 13, Yokoi discloses (Figs. 8A, 8B, 9A, and 9B) a method using a probe assembly comprising: 
inserting a probe body (capsule-type medical device 83) attached on a handle (capsule recovery tool 86) into a body of an examinee, and separating the probe body (83) from the handle (86) (see, e.g., Abstract, lines 1-3, “A capsule-type medical device comprises a capsule main unit having functions for being inserted into the body cavity and performing medical acts such as taking images” and Para. [0135], lines 1-4, “the capsule-type medical device 83 is arranged so as to be recovered by a capsule recovery tool 86 inserted into a treatment tool insertion channel 85 of an endoscope 84”, where the capsule-type medical device 83 performs medical acts within the body cavity independently, and the capsule recovery tool 86 retrieves the capsule-type medical device 83 from within the body cavity by way of magnetic force, therefore the two components are attachable and separable from one another), 
controlling movement of the probe body (83) in the body of the examinee with the handle (86) (see, e.g., Para. [0137], lines 1-7, “The capsule recovery tool 86 is formed as a flexible rod, with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip thereof. The capsule recovery tool 86 also has a recessed portion 89 formed such that the spiral portion 37 of the capsule main unit 83A does not get in the way after the capsule-type medical device 83 is captured by the magnet 88”), and
the ultrasonic component (i.e., interpreted under 35 USC 112(f) as corresponding to an ultrasound transducer and equivalents thereof) (ultrasonic unit 74) emits or receives ultrasonic waves (see, e.g., Para. [0125], lines 1-5, “the capsule-type medical device comprises an ultrasonic unit 74 capable of examinations in the capsule main unit. The ultrasonic unit 74 is configured of an unshown ultrasonic probe for transmitting and receiving ultrasonic waves”, where it is implicit that an ultrasound transducer would be required within the  the ultrasonic unit 74 of the disclosed ultrasound probe to perform the disclosed transmitting/receiving of ultrasonic waves).
Yokoi does not disclose that the method further comprises driving the ultrasonic component to move via a driving component (i.e., interpreted under 35 USC 112(f) as corresponding to a motor/rotator and eccentric, and equivalents thereof) such that the ultrasonic component emits or receives ultrasonic waves specifically in different directions.
However, in the same field of endeavor of ultrasound probes, Ueno discloses (Figs. 34-38) a method using an ultrasonic probe assembly comprising:
ultrasonic probe 901) into a body of an examinee (see, e.g., Col. 1, lines 1-3, “The present invention relates to ultrasonic probes for transmitting and receiving an ultrasonic wave signal into and from an object such as a blood vessel”), and
driving an ultrasonic component (peripheral direction ultrasonic transducer 921, transducer holder 924, forward direction ultrasonic transducer 928) to move via a driving component (rotator 920, eccentric shaft 923) such that the ultrasonic component (921, 924, 928) emits or receives ultrasonic waves in different directions (see, e.g., Col. 38, lines 16-20, “the rotator 920 rotates the eccentric shaft 923 positioned at its tip portion, whereby the transducer holder 924 performs the sectoral scanning operation through the groove 959 engaged with the eccentric shaft 923”, where the eccentric shaft 923 is connected to the transducer holder 924, and where the rotating operation of the eccentric shaft 923 caused by the rotator 920 moves the transducer holder 924 and therefore changes the direction of the ultrasonic waves emitted and received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yokoi by including that the method further comprises driving the ultrasonic component (i.e., interpreted under 35 USC 112(f) as corresponding to an ultrasound transducer and equivalents thereof) to move via a driving component (i.e., interpreted under 35 USC 112(f) as corresponding to a motor/rotator and eccentric, and equivalents thereof) such that the ultrasonic component emits or receives ultrasonic waves in different directions, as disclosed by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to properly emit and receive the desired ultrasonic waves during operation, and to improve the accuracy of the scanning operations, as recognized by Ueno (see, e.g., Col. 37, lines 5-68 and Col. 38, lines 1-61). 

Figs. 8A, 8B, 9A, and 9B) the method further comprising: after an examination is completed, taking the probe body (capsule-type medical device 83) out of the body of the examinee by the handle (capsule recovery tool 86) under an action of an attracting force (via magnet 88) of the handle (86) on the probe body (83) (see, e.g., Para. [0137], lines 1-7, “The capsule recovery tool 86 is formed as a flexible rod, with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip thereof. The capsule recovery tool 86 also has a recessed portion 89 formed such that the spiral portion 37 of the capsule main unit 83A does not get in the way after the capsule-type medical device 83 is captured by the magnet 88”).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 2003/0181788 A1, with publication date 09/25/2003, hereinafter Yokoi) in view of Ueno et al. (US 5,377,682, with issue date 01/03/1995, hereinafter Ueno), as applied to claim 3, and further in view of Wan (US 2004/0260273 A1, with publication date 12/23/2004).

Regarding Claim 4, Modified Yokoi discloses the ultrasonic probe assembly set forth above, except wherein the first magnetic component and the second magnetic component are both electromagnetic units that generate magnetism using electrical energy. As shown above in the rejection of Claim 3, Yokoi discloses (Figs. 8A, 8B, 9A, and 9B) the first magnetic component (magnet 36 within capsule-type medical device 83) and the second magnetic component (magnet 88 within capsule recovery tool 86).
However, in the same field of endeavor of medical devices, Wan discloses (Fig. 2) a medical device probe assembly (see, e.g., Abstract and Para. [0025-0029], where a magnetic surgical instrument system is disclosed), wherein a first magnetic component and a second magnetic component (magnetic components 212, 214) are both electromagnetic units that generate magnetism using electrical energy (see, e.g., Para. [0004], lines 4-12, “a magnetic surgical instrument system that includes at least two magnetic probes, e.g., a first and second magnetic probe, and a driving device. Each magnetic probe has at least one functional component associated therewith, which is a magnetic component. The magnetic component may be a permanent magnet, an electromagnet, and a metal attracted to a magnet, however, at least one of the magnetic components, e.g., of the first magnetic probe, is an electromagnet”; also see, e.g., Para. [0027], lines 5-7, “The magnetic components 212, 214 may be permanent magnets, electromagnets, a metal attracted to a magnet, or a combination thereof” and Para. [0029], lines 8-12, “at least one of the magnetic components 212, 214 is an electromagnet, the driving device 210 includes therein circuitry to provide electric current to the electromagnet to produce the necessary magnetic clamping force to attract the magnetic probes 202, 204”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe assembly of Modified Yokoi by including that the first magnetic component and the second magnetic component are both electromagnetic units that generate magnetism using electrical energy, as disclosed by Wan. Modified Yokoi teaches the first and second magnetic components in the form of magnets, and as an alternative to magnets, electromagnets/electromagnetic units disclosed by Wan can be used instead. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known magnetic component for another magnetic component in the form of electromagnetic units, as recognized by Wan (see, e.g., Para. [0004] and Para. [0027-0029]). The predictable result of providing magnetic forces would be yielded. See MPEP § 2144.06, subsection II.

Regarding Claim 5, combined Yokoi, Ueno, and Wan (hereinafter Further Modified Yokoi) discloses the ultrasonic probe assembly set forth above, Yokoi further disclosing (Figs. 8A, 8B, 9A, and 9B) wherein the probe body (capsule-type medical device 83) further comprises: an outer casing (capsule main unit 83A, exterior member 83B) having an outer surface that is a smooth surface (see, e.g., Figs. 8A and 9A, where the body (shown as reference numbers 83A and 83B in Fig. 8A, and shown as the outer boundary of the capsule-type medical device 83 in Fig. 9A) of the capsule-type medical device 83 is shown to be smooth).
Yokoi does not disclose wherein the driving component and the ultrasonic component are both located within the outer casing.
However, Ueno discloses (Figs. 34-38) wherein the driving component (rotator 920, eccentric shaft 923) and the ultrasonic component (peripheral direction ultrasonic transducer 921, transducer holder 924, forward direction ultrasonic transducer 928) are both located within an outer casing of the probe body (ultrasonic probe 901) (see, e.g., Fig. 35, where the reference numerals 920, 921, 923, 924, and 928 are all shown to be within smooth body/outer boundary of the tip portion side 903 of the ultrasonic probe 901).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe assembly of Further Modified Yokoi by including that the driving component and the ultrasonic component are both located within the outer casing, as disclosed by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to properly emit and receive the desired ultrasonic waves during operation, and to improve the accuracy of the scanning operations, as recognized by Ueno (see, e.g., Col. 37, lines 5-68 and Col. 38, lines 1-61).

Regarding Claim 6, Further Modified Yokoi discloses the ultrasonic probe assembly set forth above, Yokoi further disclosing (Figs. 8A, 8B, 9A, and 9B) wherein the outer casing (capsule main unit 83A, exterior member 83B) is configured in a shape of connecting hemispherical surfaces at both ends see, e.g., Fig. 8A, where the shape of the combined capsule main unit 83A and the exterior member 83B creates a capsule-shaped device (the capsule-type medical device 83) in which two hemispherical surfaces are apparent, each at the two ends of a cylinder shape).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 2003/0181788 A1, with publication date 09/25/2003, hereinafter Yokoi) in view of Ueno et al. (US 5,377,682, with issue date 01/03/1995, hereinafter Ueno) and Wan (US 2004/0260273 A1, with publication date 12/23/2004), as applied to claim 5, and further in view of Govari (US 2004/0254458 A1, with publication date 12/16/2004).

Regarding Claim 7, Further Modified Yokoi discloses the ultrasonic probe assembly set forth above, except wherein the probe body further comprises: a heating component (i.e., interpreted under 35 USC 112(f) as corresponding to a heating wire and equivalents thereof) for heating the outer casing.
However, in the same field of endeavor of ultrasound probes, Govari discloses (Figs. 1-2) an ultrasonic probe assembly (catheter system 10), wherein the probe body (catheter 20) further comprises: a heating component (i.e., interpreted under 35 USC 112(f) as corresponding to a heating wire and equivalents thereof) for heating the outer casing (see, e.g., Para. [0031], lines 1-4, “For some applications, measuring the position signal includes modifying a temperature of the probe. For example, modifying the temperature of the probe may include heating the probe”; also see, e.g., Para. [0070], lines 1-2, “For some applications, the test fixture includes a heating element, adapted to heat or cool the probe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe assembly of Further Modified Yokoi by including that the probe body further comprises: a heating component (i.e., interpreted under 35 USC see, e.g., Para. [0011] and Para. [0031]).

Regarding Claim 8, combined Yokoi, Ueno, Wan, and Govari (hereinafter Further Modified Yokoi) discloses the ultrasonic probe assembly set forth above. Combined Yokoi, Ueno, and Wan do not disclose wherein the probe body further comprises: a sensor for detecting a position of the probe body.
However, in the same field of endeavor of ultrasound probes, Govari discloses (Figs. 1-2) wherein the probe body (catheter 20) further comprises: a sensor (position sensing device 28) for detecting a position of the probe body (20) (see, e.g., Para. [0107], lines 3-8, “Distal end 22 comprises a functional portion 24 for performing diagnostic and/or therapeutic functions, adjacent to a distal tip 26 of the catheter. Functional portion 24 comprises an ultrasound transducer 50, typically used for ultrasound imaging within a patient” and Para. [0108], lines 1-5, “Distal end 22 of catheter 20 further includes a position sensing device 28 that generates signals used to determine the position and orientation of the catheter within the body. Position sensing device 28 is preferably adjacent to functional portion 24”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe assembly of Further Modified Yokoi by including that the probe body further comprises: a sensor for detecting a position of the probe body, as disclosed by Govari. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the probe position within a patient during operation, as recognized by Govari (see, e.g., Para. [0011] and Para. [0108-0109]).

Figs. 8A, 8B, 9A, and 9B) wherein the probe body (capsule-type medical device 83) further comprises: 
a transmitting component (i.e., interpreted under 35 USC 112(f) as corresponding to a transmission circuit and equivalents thereof) (wireless transmission/reception circuit 22) for sending at least the examination information in a wireless manner (see, e.g., Fig. 8B and Para. [0127], lines 1-5, “the ultrasonic tomographic image data obtained is modulated at the wireless transmission/reception circuit 22… and is emitted as radio waves from the wireless antenna 21”; also see, e.g., Para. [0134]).

Regarding Claim 10, Further Modified Yokoi discloses the ultrasonic probe assembly set forth above, Yokoi further disclosing (Figs. 8A, 8B, 9A, and 9B) wherein the probe body (capsule-type medical device 83) further comprises: 
a battery (battery unit 26) for supplying electrical energy to the probe body (see, e.g., Figs. 8A-8B and Para. [0133], lines 1-3, “reference numeral 27B denotes a switch for tuning on and off electric power supplied from the batteries 26a in the battery unit 26”; also see, e.g., Para. [0086], lines 1-6, “The battery unit 26 is provided on the rear side of the wireless transmission/reception circuit 22… Upon the battery unit 26 being turned on by the switch 27 being operated externally, an operation which is not indicated in the drawings, electric power is supplied”).

Regarding Claim 11, Further Modified Yokoi discloses the ultrasonic probe assembly set forth above, Yokoi further disclosing (Figs. 8A, 8B, 9A, and 9B) wherein the handle (capsule recovery tool 86) has an engagement slot that matches a shape of at least a portion of the outer casing (capsule main unit 83A, exterior member 83B) (see, e.g., Para. [0137], lines 1-7, “The capsule recovery tool 86 is formed as a flexible rod, with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip thereof. The capsule recovery tool 86 also has a recessed portion 89 formed such that the spiral portion 37 of the capsule main unit 83A does not get in the way after the capsule-type medical device 83 is captured by the magnet 88” and Fig. 9A, where the shape of the capsule recovery tool 86 is shown to match a portion of the shape of the outer casing body (shown as reference numbers 83A and 83B in Figs. 8A-8B) of the capsule-type medical device 83, specifically the capsule recovery tool 86 comprises a recessed portion 89 that forms to the shape of the capsule-type medical device 83).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 2003/0181788 A1, with publication date 09/25/2003, hereinafter Yokoi) in view of Ueno et al. (US 5,377,682, with issue date 01/03/1995, hereinafter Ueno), Wan (US 2004/0260273 A1, with publication date 12/23/2004), and Govari (US 2004/0254458 A1, with publication date 12/16/2004), as applied to claim 11, and further in view of Caswell et al. (US 2021/0030394 A1, with related US provisional application filed 02/08/2018, hereinafter Caswell).

Regarding Claim 12, Further Modified Yokoi discloses the ultrasonic probe assembly set forth above, except wherein the handle is configured to charge the probe body when the probe body is in contact with the handle.
However, in the same field of endeavor of wireless medical devices for imaging within a patient, Caswell discloses (Figs. 15-16) a probe assembly (see, e.g., Para. [0088-0093]), wherein the handle (handle 120) is configured to charge the probe body (wireless module 190) when the probe body (190) is in contact with the handle (120) (see, e.g., Para. [0091], lines 1-2, “Various components of the wireless module 190 may receive power from the battery 193” and Para. [0093], lines 14-22, “an external charger [within the handle 120] may provide power to the various components of the wireless module 190 via the power manager 199. In some embodiments… the external charger only provides power to and charges the battery 193, and the battery 193 provides electrical power to the components of the wireless module”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe assembly of Further Modified Yokoi by including that the handle is configured to charge the probe body when the probe body is in contact with the handle, as disclosed by Caswell. One of ordinary skill in the art would have been motivated to make this modification in order to provide adequate power supply to the probe assembly for operation, as recognized by Caswell (see, e.g., Para. [0088-0093]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 2003/0181788 A1, with publication date 09/25/2003, hereinafter Yokoi) in view of Ueno et al. (US 5,377,682, with issue date 01/03/1995, hereinafter Ueno), as applied to claim 14, and further in view of Otani et al. (US 2012/0073614 A1, with publication date 03/29/2012, hereinafter Otani) and Boutet et al. (US 2012/0108942 A1, with publication date 05/03/2012, hereinafter Boutet).

Regarding Claim 15, Modified Yokoi discloses the method set forth above, except the method further comprising: after the probe body is taken out of the body of the examinee, placing the probe body in a cleaning device to clean the probe body, and forming a protective film on the probe body having been cleaned by a probe protection component (i.e., interpreted under 35 USC 112(f) as corresponding to a cleaning device capable of forming a protective film on the probe body, and equivalents thereof).
However, in the same field of endeavor of cleaning systems for medical imaging devices, Otani discloses (Figs. 1-2) a method using a probe assembly (see, e.g., Para. [0033]), comprising: after the probe body (endoscope 12) is taken out of the body of the examinee, placing the probe body (12) in a cleaning apparatus 30 within endoscope cleaning system 1) to clean the probe body (12) (see, e.g., Para. [0033], lines 1-2, “The endoscope 12, which is not illustrated in detail, includes: an insertion part to be inserted into a body cavity” and Para. [0036], lines 3-9, “With the endoscope 12 after use being housed in the cleaning bath, the cleaning apparatus 30 acquires the ID of the endoscope 12 to be cleaned (identification information specific to each endoscope) by means of the RFID tag 14, and performs various processes such as cleaning, disinfection, rinsing, and drying, to thereby clean and disinfect the endoscope 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Yokoi by including that the method further comprises placing the probe body in a cleaning device to clean the probe body, as disclosed by Otani. One of ordinary skill in the art would have been motivated to make this modification in order to perform satisfactory cleaning of the probe assembly, as recognized by Otani (see, e.g., Para. [0008-0013]). 
Otani does not disclose the method further comprising forming a protective film on the probe body having been cleaned by a probe protection component (i.e., interpreted under 35 USC 112(f) as corresponding to a cleaning device capable of forming a protective film on the probe body, and equivalents thereof).
However, in the same field of endeavor of ultrasound imaging probes, Boutet discloses (Fig. 3) a method using an ultrasonic probe assembly (see, e.g., Abstract, Para. [0019-0020], and Para. [0039-0040]), comprising: forming a protective film (sterile protective membrane 1) on the probe body (ultrasound probe 10, ultrasound transducer 11) having been cleaned by a probe protection component (i.e., interpreted under 35 USC 112(f) as corresponding to a cleaning device capable of forming a protective film on the probe body, and equivalents thereof) (see, e.g., Abstract, lines 1-8, “a simple device perfectly meets the double need for dual-modality and sterilization, and provides a sterile, disposable, or sterilizable protective membrane, also called a "glove" or "sock", equipped with optical fibres. This protective membrane can be slipped onto an ultrasound probe. It therefore ensures both the dual-mode functionality and perfect sterilization of the probe, this being the desired effect”; also see, e.g., Fig. 3 and Para. [0039], lines 1-8, “FIG. 3 shows a front view and a cross-sectional view of an exemplary sterile protective membrane 1 according to the invention… Also shown in these views, drawn with dotted and dashed lines, are the protected ultrasound probe 10 and its ultrasound transducer 11”, where the sterile protective membrane 1 is shown to be formed on the body of the ultrasound probe 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Yokoi by including that the method further comprises forming a protective film on the probe body having been cleaned by a probe protection component (i.e., interpreted under 35 USC 112(f) as corresponding to a cleaning device capable of forming a protective film on the probe body, and equivalents thereof), as disclosed by Boutet. One of ordinary skill in the art would have been motivated to make this modification in order to optimize hygiene and to simplify the disinfection procedure of the ultrasound probe assembly, as recognized by Boutet (see, e.g., Para. [0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793